[Cite as State v. Singh, 2021-Ohio-2158.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




 STATE OF OHIO,                                   :

        Appellee,                                 :      CASE NO. CA2020-09-056

                                                  :             OPINION
     - vs -                                                      6/28/2021
                                                  :

 DALVIR SINGH,                                    :

        Appellant.                                :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 19CR35493


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Anzelmo Law, James A. Anzelmo, 446 Howland Drive, Gahanna, Ohio 43230, for appellant



        PIPER, P.J.

        {¶1}     Appellant, Dalvir Singh, appeals his convictions in the Warren County Court

of Common Pleas for robbery and kidnapping.

        {¶2}     In April 2019, a 70-year-old-woman ("Grandmother") drove her adult daughter

and two minor great grandchildren to the emergency room so that the adult daughter could
                                                                               Warren CA2020-09-056

receive medical attention for an illness.1 Grandmother drove her car to the front of the

emergency room entrance and left it running with the two children inside while she took her

daughter inside the emergency room.

        {¶3}    The children, a ten-year-old girl and an eight-year-old boy, noticed a man

sitting near the entrance of the emergency room, later identified as Singh. Singh walked

over to the running car, opened the driver's side door, tossed his bag inside the car, and

entered the car. He looked at the children in the backseat and spoke to them in a language

that they did not understand.

        {¶4}    The boy removed his seatbelt and moved closer to his sister, and Singh

instructed the children to exit the vehicle. However, the girl was unable to unbuckle her

seatbelt. The boy helped his sister remove her seatbelt and climbed over her lap to open

the door nearest her. As the boy tried to help his sister out of the car, Singh grabbed ahold

of the girl's clothing by the hood in an attempt to keep her in the car while he drove away.

After a struggle, the boy was able to pull his sister from the moving car. Both children fell

out of the car onto the pavement.

        {¶5}    During this time, Grandmother observed Singh driving away in her car and

could hear the children screaming for help. She ran after the car and grabbed onto the

driver's side door, shouting and banging on the window. Though she was able to open the

door somewhat, Singh pulled it shut and continued to flee. Not able to keep up with the

fleeing car, Grandmother was forced to let go; falling to the ground and incurring injuries.

        {¶6}    Singh was apprehended and questioned by a police officer after that officer

gave Singh his Miranda rights. Singh pled not guilty and filed a motion to suppress, which




1. The familial relationship between the parties is somewhat complicated, but has no legal impact on the
appeal. Thus, for ease of discussion, we will refer to the 70-year-old woman as "Grandmother" and will refer
to the two children, who are brother and sister, as "the children."

                                                   -2-
                                                                    Warren CA2020-09-056

was denied. Singh waived his right to a jury, and the matter proceeded to a bench trial

where the court found Singh guilty of the charges. The trial court sentenced Singh to

consecutive and indefinite sentences totaling 10 to 11-and-one-half years in prison. Singh

now appeals his convictions and sentence, raising the following assignments of error.

       {¶7}   Assignment of Error No. 1:

       {¶8}   THE TRIAL COURT ERRED BY DENYING SINGH'S MOTION TO

SUPPRESS       EVIDENCE,       IN   VIOLATION      OF     HIS   STATE      AND     FEDERAL

CONSTITUTIONAL RIGHTS.

       {¶9}   Singh argues in his first assignment of error that the trial court erred by

denying his motion to suppress because he did not knowingly, intelligently, and voluntarily

waive his Miranda rights before speaking with the police officer.

       {¶10} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Derifield, 12th Dist. Madison No. CA2020-01-002, 2021-

Ohio-1351, ¶ 16. The trial court, as the trier of fact, is in the best position to weigh the

evidence to resolve factual questions and evaluate witness credibility. State v. Vaughn,

12th Dist. Fayette No. CA2014-Ohio-05-012, 2015-Ohio-828, ¶ 8.              Therefore, when

reviewing a trial court's decision on a motion to suppress, this court is bound to accept the

trial court's findings of fact if they are supported by competent, credible evidence. Id. "An

appellate court, however, independently reviews the trial court's legal conclusions based on

those facts and determines, without deference to the trial court's decision, whether as a

matter of law, the facts satisfy the appropriate legal standard." State v. Cochran, 12th Dist.

Preble No. CA2006-10-023, 2007-Ohio-3353, ¶ 12.

       {¶11} "When a suspect is questioned in a custodial setting, the Fifth Amendment

requires that he receive Miranda warnings to protect against compelled self-incrimination."

State v. Wesson, 137 Ohio St.3d 309, 2013-Ohio-4575, ¶ 34.            "A suspect may then

                                            -3-
                                                                    Warren CA2020-09-056

knowingly and intelligently waive these rights and agree to make a statement." Id. If a

defendant later challenges a confession as involuntarily given, the state must prove a

knowing, intelligent, and voluntary waiver by a preponderance of evidence. State v. Vunda,

12th Dist. Butler Nos. CA2012-07-130 and CA2013-07-113, 2014-Ohio-3449, ¶ 15.

      {¶12} The test for voluntariness pursuant to a Fifth Amendment analysis is whether

the accused's statement was the product of police overreaching. State v. Hernandez-

Martinez, 12th Dist. Butler No. CA2011-04-068, 2012-Ohio-3754, ¶ 16. A suspect makes

a voluntary confession absent evidence "that his will was overborne and his capacity for

self-determination critically impaired because of coercive police conduct." State v. White,

12th Dist. Butler No. CA2019-07-118, 2020-Ohio-3313, ¶ 12-14.

      {¶13} In deciding whether a defendant's confession is involuntarily induced, the

court should consider the totality of the circumstances, including the age, mentality, and

prior criminal experience of the accused; the length, intensity, and frequency of

interrogation; the existence of physical deprivation or mistreatment; and the existence of

threat or inducement. Hernandez-Martinez at ¶ 16.

      {¶14} After reviewing the record, we find that the trial court properly denied Singh's

motion to suppress. While Singh, who is a native of India, argues that his waiver was invalid

because he does not understand English well, the record demonstrates otherwise. The

arresting officer had two separate interactions with Singh on the day in question, both of

which occurred in English, and neither of which suggested that Singh did not understand

English.

      {¶15} During the first interaction, which occurred at a gas station not far from the

hospital, Singh explained in English to the officer that he was from India, had come to

Middletown for a few days, and that he was battling a heroin addiction. Singh also described

to the officer that he was experiencing difficulties in life, was seeking help, and that he

                                            -4-
                                                                      Warren CA2020-09-056

wanted to go to the hospital. At that time, the officer discussed with Singh a "game plan"

to help him with his issues, which included providing a phone number for a drug counselor,

and also arranging for transport to the hospital.

       {¶16} The officer testified during the suppression hearing that at no time during this

first interaction did Singh indicate that he did not understand what was discussed. Instead,

the officer testified that Singh "seemed to be pleased with how I was going about the"

interaction, and that Singh was able to "clearly communicate" his issues and desires, all in

English.

       {¶17} During the second interaction, which occurred after Singh was apprehended,

the officer spoke with Singh again and explained to him what was happening. The officer

asked Singh if he understood English, and Singh confirmed that he did. The officer then

told Singh to let him know if he did not understand what was happening or what was being

said. However, Singh never suggested he had difficulty understanding what the officer was

saying. Instead, Singh stated that he understood his rights, and also nodded his head

indicating that he understood each right as the officer read them.

       {¶18} Singh communicated with the officer in English and at all times responded

appropriately to the officer's questions. For example, when the officer asked Singh who

was in the vehicle when he drove it away, Singh indicated that there were two children in

the backseat. Singh also told the officer that he took the vehicle to drive it.

       {¶19} After being read his rights, Singh stated, "I feel sorry." While Singh argues

that his statement was an indication that he did not understand what he was being

discussed, the record indicates that Singh's statement was an attempt to display remorse,

rather than confusion. In an abundance of caution, the officer again advised Singh of his

rights and sought clarification if Singh wanted to speak to him. After being advised of his

rights a second time, Singh indicated his desire to speak with the officer in accordance with

                                             -5-
                                                                    Warren CA2020-09-056

his voluntary waiver.

       {¶20} While Singh also argues that he was "ill" from his heroin addiction, such did

not render his waiver involuntary. The video of Singh's encounter with the officer does not

indicate that Singh was under the influence of heroin. Nor is there an indication that his

thinking was unclear or that he was confused or behaving irrationally when talking to the

officer. Moreover, the officer testified that he interacts with "dope sick" individuals on a

regular basis as part of his police duties, and that in his experience, Singh was not affected

by his heroin addiction at the time of his waiver. Such testimony is supported by the video

recording.

       {¶21} After reviewing the record, we find that the trial court properly denied Singh's

motion to suppress because Singh's waiver was made voluntarily, intelligently, and

knowingly. Singh's first assignment of error is therefore, overruled. For ease of discussion,

and because they are interrelated, we will address Singh's next two assignments of error

together.

       {¶22} Assignment of Error No. 2:

       {¶23} DAVID      SINGH'S    CONVICTIONS        ARE    BASED     ON    INSUFFICIENT

EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTIONS AND

SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶24} Assignment of Error No. 3:

       {¶25} DAVID SINGH'S CONVICTIONS ARE AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH

AND FOURTEENTH AMENDMENTS TO THE UNTIED STATES CONSTITUTION AND

SECTIONS 1 & 16, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶26} Singh argues in his second and third assignments of error that his convictions

                                            -6-
                                                                      Warren CA2020-09-056

were against the manifest weight of the evidence and were not supported by sufficient

evidence.

       {¶27} When reviewing the sufficiency of the evidence underlying a criminal

conviction, an appellate court examines the evidence in order to determine whether such

evidence, if believed, would convince the average mind of the defendant's guilt beyond a

reasonable doubt. State v. Paul, 12th Dist. Fayette No. CA2011-10-026, 2012-Ohio-3205,

¶ 9. Therefore, "[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio St.3d

259, (1991), paragraph two of the syllabus.

       {¶28} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, the

reviewing court must look at the entire record, weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether in resolving the

conflicts in the evidence, the trier of fact clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial ordered. State

v. Graham, 12th Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

       {¶29} In reviewing the evidence, an appellate court must be mindful that the original

trier of fact was in the best position to judge the credibility of witnesses and determine

the weight to be given to the evidence. State v. Blankenburg, 197 Ohio App.3d 201, 2012-

Ohio-1289, ¶ 114 (12th Dist.). An appellate court will overturn a conviction due to the

manifest weight of the evidence only in the exceptional case in which the evidence weighs

heavily against the conviction. State v. Zitney, 12th Dist. Clinton No. CA2020-06-007, 2021-

                                              -7-
                                                                                 Warren CA2020-09-056

Ohio-466, ¶ 14-15.2

        {¶30} Singh was convicted of two counts of kidnapping in violation of R.C.

2905.01(B)(1), which provides,

                no person, by force, threat, or deception, or, in the case of a
                victim under the age of thirteen or mentally incompetent, by any
                means, shall knowingly do any of the following, under
                circumstances that create a substantial risk of serious physical
                harm to the victim or, in the case of a minor victim, under
                circumstances that either create a substantial risk of serious
                physical harm to the victim or cause physical harm to the
                victim: remove another from the place where the other person
                is found.

"It is possible to kidnap a person by restricting their movement for only a short distance and

if only for a brief period of time." State v. Blanton, 4th Dist. Adams No. 16CA1035, 2018-

Ohio-1278, ¶ 125.

        {¶31} After reviewing the record, we find that Singh's kidnapping convictions are

supported by sufficient evidence and were not against the manifest weight of the evidence.

The state presented evidence that Singh committed kidnapping when he moved the

children, both of whom were younger than 13 at the time, from one location to another after

getting into the car and driving approximately 40 yards with the children inside. During this

time, Singh used force given that he was driving the car and further held one child against

her will by holding onto her hood as she tried to escape. Singh's use of force against the

children did not end until they were finally able to escape, falling from the car onto the

pavement.

        {¶32} While Singh initially told the children to get out of the car when he first entered

the vehicle, he chose to drive away with the children in the backseat without first ensuring

that they had exited. Thus, he knowingly removed the children from the place they were



2. Singh limits his discussion to his two kidnapping convictions, and does not challenge his robbery conviction
on appeal.

                                                     -8-
                                                                   Warren CA2020-09-056

located and drove them some 40 yards away where they escaped from the car.

      {¶33} The state also presented evidence that Singh's removal of the children

occurred while causing harm or creating a substantial risk of serious physical harm. The

evidence is uncontroverted that both children only escaped the moving car by falling out of

the vehicle onto the pavement. The resulting injuries easily could have been devastating.

For example, there was a substantial risk for serious physical harm had the children's heads

struck the pavement with more force, had the children landed face-first, or had they been

run over by the vehicle in the process.

      {¶34} Singh asserts that he should not have been convicted of a first-degree

kidnapping charge because the children were unharmed as a result of the incident.

According to R.C. 2905.01(C)(1), one who commits kidnapping is guilty of a first-degree

felony unless the offender "releases the victim in a safe place unharmed," which renders

the kidnapping charge a second-degree felony.

      {¶35} However, the record indicates that Singh did not release the children in a safe

placed unharmed. Instead, the children had no choice but to escape by falling from the

moving vehicle. Moreover, the evidence demonstrates that both children were physically

or psychologically traumatized by the incident. Beyond the struggle with Singh to escape

and hitting the pavement after falling from the moving vehicle, one child physically injured

her knee, and both were psychologically harmed from the traumatic event.

      {¶36} According to the Ohio Supreme Court, the "harm" referenced within R.C.

2905.01(C)(1) includes both physical and psychological harm. State v. Mohamed, 151 Ohio

St.3d 320, 2017-Ohio-7468. During trial, the state presented evidence that the children

suffered psychological harm as evidenced by their being "scared" during the incident and

screaming for help. While Singh argues on appeal that the witnesses' testimony regarding

their fear was not credible because the children had spoken to the prosecution about the

                                           -9-
                                                                               Warren CA2020-09-056

incident before the trial, the record is clear the children's recollection of events did not

change from the time they spoke to police immediately after the incident occurred and that

their description of the incident was corroborated by the security camera's video recording.

        {¶37} Moreover, when cross-examined at trial about what the prosecution and

children discussed, the boy testified that he and his sister, along with Grandmother, were

in the same room and talked about what happened on the day of the incident. However, at

no time did the child testify that the prosecutor told the children to change their story of

events or that the prosecutor steered them in any way regarding their future testimony.

        {¶38} Singh also suggested in his brief that the younger child was not competent to

testify. However, and according to Evid.R. 601(A), "every person is competent to be a

witness except as otherwise provided in these rules."3 The trial court, who was in the best

position to judge the child's capability to testify, did not have any reservation in allowing the

child to testify. Nothing in the record suggests the child lacked the ability to remember

events and relate what had occurred. The record does not suggest the child was fanciful

or fictional, diverging from reality. In fact, the child's testimony appears entirely credible.

        {¶39} After reviewing the record, we find that Singh's kidnapping convictions are

supported by sufficient evidence and were not against the manifest weight of the evidence.

The second and third assignments of error are overruled.

        {¶40} Assignment of Error No. 4:

        {¶41} THE TRIAL COURT UNLAWFULLY ORDERED SINGH TO SERVE

CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS TO DUE PROCESS,

GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION AND THE




3. Evid. R. 601(A) was amended July 1, 2020, prior to Singh's trial. The prior version of the rule indicated
that a child younger than ten needed his or her competency established prior to testifying. However, the
amendment removed any reference to children younger than ten being per se incompetent to testify.

                                                  - 10 -
                                                                    Warren CA2020-09-056

FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.

      {¶42} Singh argues in his fourth assignment of error that the trial court erred in

sentencing him to consecutive sentences.

      {¶43} An appellate court reviews the imposed sentence according to R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St.3d 516,

2016-Ohio-1002, ¶ 1. R.C. 2953.08(G)(2) provides that an appellate court can modify or

vacate a sentence only if the appellate court finds by clear and convincing evidence that

the record does not support the trial court's findings under relevant statutes or that

the sentence is otherwise contrary to law.

      {¶44} A sentence is not clearly and convincingly contrary to law where the trial court

"considers the principles and purposes of R.C. 2929.11, as well as the factors listed in R.C.

2929.12, properly imposes postrelease control, and sentences the defendant within the

permissible statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-

Ohio-2890, ¶ 8. Thus, this court may increase, reduce, or otherwise modify a sentence only

when it clearly and convincingly finds that the sentence is either contrary to law or

unsupported by the record. Marcum at ¶ 7.

      {¶45} A consecutive sentence is contrary to law where the trial court fails to make

the consecutive sentencing findings required by R.C. 2929.14(C)(4). State v. Jones, 12th

Dist. Butler No. CA2019-05-087, 2020-Ohio-149, ¶ 10-14. Pursuant to R.C. 2929.14(C)(4),

a trial court must engage in a three-step analysis and make certain findings before imposing

consecutive sentences. State v. Smith, 12th Dist. Clermont No. CA2014-07-054, 2015-

Ohio-1093, ¶ 7. Specifically, the trial court must find that (1) the consecutive sentence is

necessary to protect the public from future crime or to punish the offender, (2) consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public, and (3) one of the following applies:

                                             - 11 -
                                                                      Warren CA2020-09-056

                 (a) The offender committed one or more of the multiple offenses
                 while the offender was awaiting trial or sentencing, was under a
                 sanction imposed pursuant to section 2929.16, 2929.17, or
                 2929.18 of the Revised Code, or was under post-release control
                 for a prior offense.

                 (b) At least two of the multiple offenses were committed as part
                 of one or more courses of conduct, and the harm caused by two
                 or more of the multiple offenses so committed was so great or
                 unusual that no single prison term for any of the offenses
                 committed as part of any of the courses of conduct adequately
                 reflects the seriousness of the offender's conduct.

                 (c) The offender's history of criminal conduct demonstrates
                 that consecutive sentences are necessary to protect the public
                 from future crime by the offender.

R.C. 2929.14(C)(4).

       {¶46} "In order to impose consecutive terms of imprisonment, a trial court is required

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings. Smith at ¶ 8.

       {¶47} The record clearly indicates that the trial court's sentence was within the

statutory range for the enumerated felony designations, supported by the required

considerations of R.C. 2929.11 and 2929.12, and included the proper postrelease control

notifications.

       {¶48} However, the trial court did not make each of the necessary consecutive

sentence findings at the hearing when it imposed sentence. During the sentencing hearing,

the trial court specifically found (1) that consecutive sentences were "necessary to properly

protect the public and to punish the offender," and (2) "the consecutive sentences are not

disproportionate to the seriousness of the offender's conduct or danger posed by the


                                              - 12 -
                                                                      Warren CA2020-09-056

defendant." However, the trial court did not address the third necessary finding regarding

the applicability of the R.C. 2929.14(C)(4)(a), (b), or (c) factors. Thus, Singh's consecutive

sentence is contrary to law where the trial court failed to make the final consecutive

sentencing finding as required by R.C. 2929.14(C)(4).

       {¶49} After reviewing the record, we find that the trial court failed to make the

necessary findings to impose consecutive sentences.            Singh's assignment of error is

sustained only as it relates to the consecutive nature of his sentence and the matter is

remanded so that the trial court may resentence Singh, making the necessary findings

before imposing consecutive sentences.

       {¶50} Assignment of Error No. 5:

       {¶51} AS AMENDED BY THE REAGAN TOKES ACT, THE REVISED CODE'S

SENTENCES FOR FIRST AND SECOND DEGREE QUALIFYING FELONIES VIOLATES

THE CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF OHIO.

       {¶52} In his fifth assignment of error, Singh argues that the Reagan Tokes Act is

unconstitutional because it impinges on his constitutional right to a jury and violates the

Equal Protection and Due Process Clauses, as well as the separation of powers doctrine.

       {¶53} We begin by noting that Singh did not raise these arguments to the trial court

and has thus forfeited his constitutional challenges on appeal. State v. Teasley, 12th Dist.

Butler No. CA2020-01-001, 2020-Ohio-4626, ¶ 9; State v. Young, 8th Dist. Cuyahoga No.

108868, 2020-Ohio-4135, ¶ 21.

       {¶54} Even so, this court has addressed the arguments raised by Singh and has

declined to find those arguments persuasive. State v. Hodgkin, 12th Dist. Warren No.

CA2020-08-048, 2021-Ohio-1353, ¶ 11; State v. Suder, 12th Dist. Clermont Nos. CA2020-

06-034 and CA2020-06-035, 2021-Ohio-465, ¶ 27.

       {¶55} Singh's fifth assignment of error is overruled.

                                            - 13 -
                                                                       Warren CA2020-09-056

       {¶56} Assignment of Error No. 6:

       {¶57} THE TRIAL COURT ERRED BY FAILING TO MERGE SINGH'S

KIDNAPPING AND ROBBERY OFFENSES, IN VIOLATION OF THE DOUBLE

JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED STATES

CONSTITUTION.

       {¶58} In his sixth assignment of error, Singh argues that the trial court erred by not

merging his convictions as they are allied offenses of similar import.

       {¶59} Pursuant to R.C. 2941.25, Ohio's allied-offenses statute, the imposition of

multiple punishments for the same criminal conduct is prohibited. State v. Conrad, 12th

Dist. Butler No. CA2018-01-016, 2018-Ohio-5291, ¶ 43. However, the "failure to raise the

issue of allied offenses of similar import in the trial court forfeits all but plain error, and a

forfeited error is not reversible error unless it affected the outcome of the proceeding and

reversal is necessary to correct a manifest miscarriage of justice." State v. Rogers, 143

Ohio St.3d 385, 2015-Ohio-2459, ¶ 3.

       {¶60} In determining whether offenses are allied and should be merged for

sentencing, courts are instructed to consider three separate factors — the conduct, the

animus, and the import. State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995, paragraph one

of the syllabus. Offenses do not merge, and a defendant may be convicted and sentenced

for multiple offenses if any of the following are true: "(1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows that the offenses were committed separately, or (3)

the conduct shows that the offenses were committed with separate animus."                 Id. at

paragraph three of the syllabus and ¶ 25. Two or more offenses of dissimilar import exist

"when the defendant's conduct constitutes offenses involving separate victims or if the harm

that results from each offense is separate and identifiable." Id. at paragraph two of the

syllabus.

                                             - 14 -
                                                                    Warren CA2020-09-056

      {¶61} "At its heart, the allied-offense analysis is dependent upon the facts of a case

because R.C. 2941.25 focuses on the defendant's conduct." Id. at ¶ 26. "The evidence at

trial or during a plea or sentencing hearing will reveal whether the offenses have similar

import." Id. The burden is on the defendant to establish his entitlement to the protection

provided by R.C. 2941.25 against multiple punishments for a single criminal act. State v.

Slamka, 12th Dist. Butler No. CA2018-10-200, 2019-Ohio-3317, ¶ 27-29.

      {¶62} After reviewing the record, we find that Singh's convictions are not allied

offenses. Instead, the facts are clear that there are three different victims and the harm

caused by the crimes were separate and identifiable.

      {¶63} Regarding the victims, the children were separate victims of the kidnapping

charges while Grandmother, the car's owner, was a victim of robbery. Moreover, the harms

were separate. The kidnapping victims suffered harm associated with the terror they

experienced during their kidnapping and physical harm when they eventually escaped the

car and fell onto the pavement.

      {¶64} On the other hand, Grandmother suffered harm when she was thrown to the

pavement trying to stop Singh from stealing her car. Grandmother held onto the door

handle yelling for Singh to stop. Yet, Singh continued to flee causing her to fall, suffering

physical injury in the process. Specifically, Grandmother was bleeding and bruised and

injury was caused to both knees. She also twisted her right arm as she tried to hold onto

the door and open it, attempting to prevent the theft of her car. Grandmother testified that

she "was beat up pretty bad" from the incident overall. Thus, there are three separate

victims, each with their own separate harm, so that the offenses were not allied.

      {¶65} Singh's sixth assignment of error is overruled.

      {¶66} Assignment of Error No. 7:

      {¶67} SINGH RECEIVED INEFFECTIVE ASSISTANCE OF COUNSEL, IN

                                           - 15 -
                                                                     Warren CA2020-09-056

VIOLATION OF THE SIXTH AMENDMENT TO THE UNITED STATES CONSTITUTION

AND SECTION 10, ARTICLE I OF THE OHIO CONSTITUTION.

       {¶68} Singh argues in his final assignment of error that he received ineffective

assistance of counsel.

       {¶69} To prevail on an ineffective assistance of counsel claim, an appellant must

satisfy the two-prong test set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct.

2052 (1984). According to Strickland, in order to prevail on an ineffective assistance of

counsel claim, a criminal defendant must show (1) that his counsel's performance was

deficient and (2) that that performance prejudiced him. State v. Simpson, Slip Opinion No.

2020-Ohio-6719, ¶ 18.      An appellant must therefore demonstrate that his or her trial

counsel's performance "fell below an objective standard of reasonableness" and

demonstrate "a reasonable probability that, but for [his or her trial] counsel's unprofessional

errors, the result of the proceeding would have been different. State v. Ford, 12th Dist.

Madison No. CA2019-10-027, 2021-Ohio-782, ¶ 13.

       {¶70} After reviewing the record, we find that Singh was not denied effective

assistance of counsel during the bench trial. Singh argues that his trial counsel was

ineffective for failing to object to the constitutionality of the Reagan Tokes Act, failure to

argue allied offenses, and failure to argue that the youngest witness was incompetent to

testify. However, given our discussion of these issues in the above assignments of error,

there is no indication that any objection raised regarding these issues would have been

successful.

       {¶71} Moreover, Singh neither argues nor demonstrates that any of the errors he

asserts on appeal would have changed the outcome of his trial. Specifically, even without

the child's testimony, there was other testimony and video surveillance that clearly showed

what occurred during the incident and the evidence was overwhelming of Singh's guilt.

                                            - 16 -
                                                                   Warren CA2020-09-056

Thus, Singh has failed to show a reasonable probability that, but for his trial counsel's

alleged errors, the result of the proceeding would have been different.

      {¶72} Singh's final assignment of error is overruled.

      {¶73} Judgement affirmed in part, reversed in part, and the matter is remanded for

the limited purpose of resentencing.


      S. POWELL and BYRNE, JJ., concur.




                                           - 17 -